Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Note: The Specification and the Abstract filed 11/28/2021 have been received and considered.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant. Specifically, the prior art doesn’t disclose or suggest:
“An electronic device comprising: 
a communication circuit; 
an audio circuit; 
at least one processor operatively connected to the communication circuit and the audio circuit,; and
 a memory operatively connected to the processor, 
wherein the memory stores instructions, which when executed, cause the processor to: 
make a request for content to an external electronic device through the communication circuit,
receive first data and second data for reproducing the content from the external electronic device, the first data being generated by compressing at least one first part of the content and the second data being generated by encrypting and compressing at least one second part of the content distinguished from the first part, 
decompress the first data and the second data, 
decrypt the decompressed second data, 
determine whether the decompressed second data is decrypted successfully, 

and
reproduce a second content formed by combining the decompressed first data and third data distinguished from the second data, in response to determining that the decompressed second data is decrypted unsuccessfully” as in claim 1 and the similar language in the independent claim 11.
Claims 1-15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YASSIN ALATA/
Primary Examiner, Art Unit 2426